DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 101987972B herein after “reference” in view of Noh et al (2013/0048537).
Reference discloses a process of converting a feedstock such as deasphalted oilclaim 5 to a produce propylene and low-sulfur fuel oil component with a step of contacting the feedstock with a catalytic conversion catalyst in the absence of hydrogen (as shown in figure 1) to obtain a
reaction product comprising propylene, a step of separating the reaction product to obtain a catalytic distillate oil, namely catalytic wax oil and a step of subjecting the catalytic distillate oil to a hydrotreating catalyst under hydrotreating condition to obtain a hydrotreated catalytic distillate oil (the abstract; page 1, see (2)-(4); see figure 1 and its description on page 5).
On page 4, the reference discloses the conversion catalyst as recited in claim 1.
The reference discloses on page 4 the catalytic wax oil has a cut point not less than 250°C (initial boiling point) and hydrogen richness not less than 10.5 wt.%.
The reference does not disclose the final boiling point of this cut as recited in claims 1 and 8. However, Noh discloses very similar processes to produce different cuts having different range of initial and final boiling points (the abstract; 0014-0024; namely Cut-1 and Cut-2 of table 1; also see the entire patent for details).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference process by distilling the conversion product to different cuts such as the cut having the final boiling point of no greater than 461 or 515°C as disclosed by Noh to arrive at the applicants’ claimed process for different purposes.
Note that Noh discloses in paragraph 0032 the hytrotreating is used to remove sulfur.
The condition of the conversion step as recited in claims 1, 7, 20, and 21 can be found on page 2 (see “10.”).
The catalyst as recited in claims 2 and 22 can be found on page 4 (see “Described gasoline or diel oil”).
The conversion step of reference is operated in a fluidized bed reactorclaim 6 (page 4, “Described fluidized-bed reactor’).
The hydrotreating catalyst as called for in claims 9 and 10 can be found on page 6 (“hydrotreating catalyst preparation”).
The condition of hydrotreating step as recited in claim 11 can be found on page 5 (“the method hydrotreating unit”).
Regarding claims 3, 4, 12-15 and 23, the limitations as recited in these claims are only the results of operation of the reaction steps of the reference process except applicants can show the differences.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-20 of copending Application No. 16/949,319 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-20 of copending Application No. 16/949,319 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose a process making propylene and low sulfur fuel oil by similar steps from similar feedstock. Although there are additional step such as extraction separation. However, the presently claimed process does not exclude these steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.
The argument “At the outset, even though CN ‘972 discloses a method for processing inferior crude oil, it teaches a different process and produces different products. For example, CN ‘972 feeds the catalytic wax oil cut to the hydrogenating unit 32 through pipeline 25, in which it undergoes hydrogenation to form “light constituents” exits from pipeline 26 (presumably C1-C4, H2S in gas phase) and hydrogenated catalyst wax oil. See CN ‘972, FIGs. 1 and 2, and descriptions thereof on page 6 in the translation of CN ‘972 provided by the Office. Significantly, the hydrogenated wax oil is either circulated back to the riser reactor for catalytic cracking as shown in FIG. 1 or fed into another catalytic conversion reactor for further processing as shown in FIG.2. Id. Indeed, as to FIG. 2, the translation provides that “the hydrogenation catalytic wax oil enters another set of catalytic conversion design 36 through pipeline 27, further produces low alkene stop bracket gasoline [sic], propylene and diesel oil (not shown).” Id. the description of FIG. 2 in the middle of page 6. Even though the machine translation contains errors, one skilled in the art would readily appreciate that the output from the process contains no hydrogenated wax oil because it has been further processed to form propylene, high octane gasoline, and diesel.” is not persuasive since stream 27 before it has been  recirculated back to the riser or fed into another conversion reactor is expected to be inherently similar as to a low-sulfur hydrogenated distillate oil in the claimed process except the difference can be shown by applicants. 
The argument “Noh was cited to for disclosing a process “to produce different cuts having different range of initial and final boiling points.” See Office Action 4. Noh does not cure the deficiencies in CN ‘972. Accordingly, the combination of CN ‘972 and Noh does not teach the process recited in claim 1 at least for failing to disclose the process step of  “iv) outputting the low-sulfur hydrogenated distillate oil for use as a fuel oil component.” Such as a fuel oil component can be used in marine fuels.” is not persuasive since as discussed above stream 27 is expected to be inherently similar as to a low-sulfur hydrogenated distillate oil in the claimed process except the difference can be shown by applicants. The stream 27 is expected able to be used as a fuel oil since it is similar as to the low-sulfur hydrogenated distillate oil produced by the claimed process.
The argument “In addition, the combination of CN ‘972 and Noh fails to disclose the limitations of “wherein a weight percentage of propylene is 8-25 wt.% and a weight percentage of the catalytic cracking distillate oil is 15-50 wt.%, relative to a weight of the hydrocarbon-containing feedstock oil’. In comparison, the yield of propylene in the examples are 4.16% and 3.15% in CN ‘972. See CN ‘972, Table 3. Noh teaches a process that produces high quality naphthenic base oil and heavy base oil. See Noh, Abstract. It does not produce propylene. Noh does not produce the hydrogenated distillate oil either” is not persuasive as discussed above. Further as disclosed by applicants on the second full paragraph of page 7 of the specification, the content of propylene, the distillate oil as recited in the claims is only result of operating the process under effective conditions of temperature, WHSV, catalyst-to-oil ratio. The process of Reference is also operated under similar “effective conditions”. Therefore, the content of propylene and catalytic feedstock oil as recited in the claimed process can be obtained in the reference process. Note that the process of the reference is not limited by only examples.
  The argument “new claim 21 recites that “the reaction conditions of step i) include: a reaction temperature of about 500-560 °C, a weight hourly space velocity of about 18-40 hr-1 or a reaction time of about 4-8 seconds, and a catalyst-to-oil weight ratio of about 5-10.” None of CN ‘972 and Noh discloses such limitations, nor do they provide any rationale to the skilled artisan to employ this set of unique reaction conditions.” is not persuasive since claim 10 of Reference disclose the limitation of claim 21.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772